Citation Nr: 0006411	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-12 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(other than post-traumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, his mother, and friends


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record contains information from the National Personnel 
Records Center (NPRC) dated in June 1992 which shows the 
appellant as having active duty from January 18, 1980 to May 
23, 1980; then in June 1996 NPRC does not certify any service 
but there is handwritten note of "ACDUTRA" June 18, 1983 to 
July 2, 1983 and an indication of active duty from March 1, 
1984 to January 16, 1986.  Accompanying the June 1996 
statement is a copy of the appellant's Reserve Retirement 
Credit Report which shows information which is not consistent 
in many respects with the foregoing.  For example it shows 
that the appellant had "IADT" from January 15, 1980 to May 
24, 1980 and "ATD" from July 13, 1980 to July 26, 1980, 
"ACDUTRA" from June 9, to July 8, 1981 and "ATD" from July 
11 to July 26, 1981, "ACDUTRA" September 10, 18, 19, 1982 
and "ATD" from May 1-16, 1982 and "ATD" June 18-July 2, 
1983.  No service after that date is shown on the appellant's 
Reserve Retirement Credit Report.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1995, by the Philadelphia, Pennsylvania Regional Office and 
Insurance Center (ROIC), which denied the appellant's claim 
for service connection for a nervous disorder.  The notice of 
disagreement with this determination was received in August 
1995.  The statement of the case was issued in August 1995. 
The substantive appeal was received in September 1995.  The 
appellant appeared and offered testimony at a hearing before 
a hearing officer at the RO in September 1995.  A transcript 
of the hearing is of record.  A supplemental statement of the 
case was issued in March 1996.  

Subsequently, a rating action in October 1996 confirmed the 
previous denial of the appellant's claim for service 
connection for a psychiatric disorder.  A supplemental 
statement of the case was issued in October 1996.  Following 
the receipt of additional medical records, a rating action in 
June 1997 confirmed the previous denial of the appellant's 
claim for service connection.  A supplemental statement of 
the case was issued in June 1997.  

On August 13, 1997, the appellant and his witnesses appeared 
and offered testimony at a hearing before the undersigned 
Member of the Board, sitting at Philadelphia, Pennsylvania.  
A transcript of that hearing is also of record.  The appeal 
was subsequently received at the Board later in August 1997.  
In October 1997, the Board remanded the case to the ROIC for 
further development.  Following the requested development, a 
supplemental statement of the case was issued in August 1999.  
The appeal was received back at the Board in October 1999.  
In November 1999, the appellant was offered another Board 
hearing as the Board member who conducted the August 1997 
hearing was no longer employed by the Board.  The appellant 
responded in December 1999 that he did not want an additional 
hearing.  Also in December 1999, the appellant submitted 
additional evidence in support of his appeal directly to the 
Board.  He waived initial ROIC review of this evidence.

At his personal hearing in August 1997, the appellant raised 
the issue of entitlement to service connection for PTSD.  
This issue has not been developed or certified for appellate 
consideration; therefore, it is referred to the ROIC for 
appropriate action.  


FINDING OF FACT

Competent evidence of a nexus between an incident of the 
appellant's active duty for training period and a psychiatric 
disorder (other than PTSD), variously diagnosed as a 
schizophrenic disorder and an adjustment disorder, has not 
been presented.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a psychiatric 
disorder (other than PTSD).  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The service medical records are negative for any complaints 
or findings of a psychiatric disorder.  

Received in April 1992 were private treatment reports dated 
from April 1981 to January 1989, which show that the 
appellant received hospitalization and clinical evaluation 
for several disabilities.  These records do not reflect any 
complaints of or treatment for a psychiatric disorder.  

The appellant's initial claim for service connection for a 
psychiatric disorder (VA Form 21-526) was received in 
December 1994.  Submitted in support of his claim were 
private treatment reports dated from January 1993 to February 
1995, reflecting treatment for several disabilities, 
including a psychiatric disorder.  These records indicate 
that the appellant was seen for a psychiatric evaluation in 
January 1993, at which time it was indicated that he had no 
history of psychiatric treatment until May 1992 when he was 
seen for progressive auditory hallucinations that started a 
few months before.  Following his mental status evaluation, 
the pertinent diagnoses were adjustment disorder with 
depressed mood and organic psychotic condition.  The records 
indicate that the appellant was subsequently seen for 
medication maintenance.  

At his personal hearing in September 1995, the appellant 
indicated that he served aboard the U.S.S. Guam for 3 days 
during which time two helicopters collided and blew up; he 
noted that people were burned and others had to be fished out 
of the water.  The appellant reported that other helicopters 
were sent for to take them back to camp.  The appellant 
indicted that he began experiencing hallucinations involving 
the collision; he stated that he saw a psychiatrist at the 
base camp who told him that the hallucinations and voices 
would go away.  The appellant related that he was attached to 
the H&MS 49 unit and was stationed at Willow Grove Naval Air 
station when the incident occurred; he also indicated that a 
commanding officer, "Colby," from the unit was killed 
during the incident.  The appellant's wife and friend 
testified that he began having hallucinations after his 
period of active duty aboard the U.S.S. Guam.  The appellant 
indicated that he was seeing a psychiatrist once a month; he 
indicated that he was taking Mellaril and Prozac.  He also 
reported that he had been receiving Social Security 
Disability benefits for the past five years based on his 
psychiatric disorder.  

Of record is a statement from the Office of the Commandant of 
the Marine Corps, Records Correspondence Section, dated in 
August 1996, indicating that a search of the unit diaries of 
H&MS-49 and MAG-49 failed to show any indication of 
casualties sustained during the period the appellant was on 
Active Duty for Training from June 18 to July 2, 1983.  It 
was also reported that they had been unable to verify the 
death of Lieutenant Colonel Kolby through the unit diaries.  

Received in November 1996 were private treatment reports 
dated from June 1995 to October 1996, which show that the 
appellant received ongoing clinical evaluation and treatment 
for a psychiatric disorder.  A psychiatric evaluation 
conducted in June 1995 revealed a diagnosis of unspecified 
organic psychosis.  

At his personal hearing in August 1997, the appellant 
reiterated the history of the incident that occurred aboard 
the U.S.S. Guam.  One witness who served on active duty for 
training with the appellant testified that he was also aboard 
the U.S.S. Guam when two helicopters collided and blew up, 
resulting in many casualties; he stated that eleven crew 
members were killed, but he was unable to recall the names of 
the casualties.  The witness reported that he noticed a 
change in the appellant's attitude and behavior after the 
incident.  The appellant's wife and mother also testified to 
witnessing a change in his behavior following his period of 
active duty for training.  The appellant reported that 
although he was told that the voices would go away they did 
not; he stated that he eventually sought help and was 
diagnosed with PTSD.  The appellant indicated that he also 
suffered from schizophrenia for which he was taking several 
medications.  

Received in April 1998 were private treatment reports dated 
from January 1993 to March 1998, indicating that the 
appellant received ongoing clinical attention and treatment 
for a psychiatric disorder.  Received in August 1998 were 
medical records from the Social Security Administration, 
dated from May 1992 to January 1993, indicating that the 
appellant was found to be disabled due to paranoid 
schizophrenia beginning March 1, 1992.  Among these records 
is a psychiatric evaluation conducted by Dr. Raihana R. Batra 
in June 1992, wherein he indicted that the appellant had 
never made a good social adjustment since his service; he 
also noted that the appellant had a poor work history.  
Following a mental status evaluation, the pertinent diagnosis 
was personality disorder, NOS.  

Among the above records was a private medical statement from 
Carl D. Herman, M.D., dated in October 1992, indicating that 
the appellant attended the Drew Community Mental Health 
Clinic once a month and that he was maintained on Haldol, 
Lorazepam, and Valporic acid.  Following a mental status 
evaluation, the pertinent diagnosis was schizophrenic 
disorder, paranoid type.  The examiner indicted that there 
were some aspects of PTSD manifested by psychosis.  The 
examiner also stated that there may be subtle organic factors 
playing some part as to the appellant's developing a 
psychotic reaction as opposed to the other more typical 
character and neurotic reactions to stress.  

Received in October 1998 were private treatment reports dated 
from October 1991 to May 1992, indicating that the appellant 
was brought to a hospital in October 1991, complaining of 
seeing green men for the past two months; the pertinent 
diagnosis was organic hallucinosis.  The appellant was next 
seen in May 1992 complaining of severe depression and 
hallucinations.  At that time, the appellant reported being 
shot in the head two years prior to his visit and several 
family tragedies, all of which precipitated his depression.  
The appellant denied any previous psychiatric problems.  
Following a psychiatric evaluation, the pertinent diagnosis 
was atypical psychosis.  

Received in May 1999 was a Microfiche of the appellant's 
complete 201 file, which provided similar information 
previously on file regarding periods of active duty and 
inactive duty for training.  Also received in May 1999 was a 
Microfiche of the complete 201 file of the individual who 
testified on the appellant's behalf at the August 1997 
hearing.  These records reflect a period of active duty for 
training during the period from July 11, 1981 to July 26, 
1981.  

Of record is a private medical statement from the 
Northwestern Human Services of Philadelphia, dated in July 
1999, indicating that the appellant had been receiving 
treatment for a psychiatric disorder since 1992.  It was also 
reported that the appellant was currently unemployable 
because of his mental illness.  

Received in December 1999 from the veteran was a September 
1999 statement from a physician at Northwestern Human 
Services of Philadelphia, an October 1999 statement from Dr. 
Joel H. Jaffe, a copy of a portion of a page (undated) from 
the Philadelphia Inquirer regarding a helicopter crash aboard 
the amphibious assault ship Guam, and a print out from the 
Philadelphia Inquirer of the same article, which was dated 
July 21, 1981.  The former medical statement noted that the 
appellant's current diagnosis is psychosis, not otherwise 
specified.  It was further indicated that a concern was that 
the appellant was additionally suffering from PTSD because he 
stated that his problems started in 1981 while he was working 
in the Marines and witnessed the crash of two helicopters.  
The latter medical statement indicated that the appellant 
suffered from PTSD related to a 1981 helicopter crash.  As 
noted earlier, the appellant waived initial review of this 
evidence by the ROIC.

B.  Legal analysis.

The appellant essentially contends that service connection is 
warranted for a psychiatric disorder which developed as a 
result of an incident which occurred while on active duty for 
training.  He maintains that, while aboard the U.S.S. Guam, 


he witnessed the collision of two helicopters, one of which 
occasionally took him back to his camp.  He indicates that, 
since the incident, he has had constant auditory and visual 
hallucinations.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be granted for a 
psychosis when it is manifested to a degree of 10 percent 
disabling within one year following release from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The one-year presumptive period, 
however, does not apply for active duty for training or 
inactive duty for training.  See Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The threshold question to be answered in the appellant's 
appeal is whether he has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a 
claim is 


not well grounded, the application for service connection 
must fail, and there is no further duty to assist the 
claimant in the development of his claim.  38 U.S.C.A. 
§ 5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Court has held that in order for a claim to be well grounded, 
there must be competent evidence of incurrence or aggravation 
of a disease or injury in service, of a current disability, 
and of a nexus between the in-service injury or disease and 
the current disability.  See generally Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

After a careful review of the evidentiary record, the Board 
notes that the service records are negative for any 
complaints or findings of a psychiatric disorder.  The 
appellant has testified that he witnessed the collision of 
two helicopters during active duty for training (the date has 
variously been identified as 1983, but was in July 1981), and 
evidence recently submitted confirms such an occurrence 
aboard the U.S.S. Guam and the death of Lt. Col. Kolbe, in 
July 1981, a period during which the appellant served on 
active duty for training.  The post-service medical records, 
however, show that the appellant was first treated for 
psychiatric symptoms in the 1990s, many years after service.  
Significantly, there is no medical evidence to establish a 
causal link between the veteran's current psychiatric 
disorder and military service.  While medical evidence has 
opined that the appellant may be suffering from PTSD due to 
the helicopter crash, service connection for PTSD has never 
been the subject of ROIC rating action and service connection 
for PTSD is not currently before the Board.  Rather, the 
Board's current review is limited to the issue of service 
connection for a psychiatric disability other than PTSD.  The 
appellant has not offered any medical opinion that attributes 
his currently diagnosed 


psychiatric disorder, with diagnoses including schizophrenia, 
to his active duty for training.

However, as previously referenced, a claimant may still 
obtain the benefit of § 3.303(b) by providing evidence of 
continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  The Board notes that there is no evidence that 
the appellant suffered from the symptoms of any type of 
psychiatric disorder between 1983 to 1992.  Moreover, the 
correct diagnosis of any psychiatric disability is not within 
the competence of a lay person.  Furthermore, continuity of 
symptomatology has not been shown.  In fact, the evidence of 
record establishes that a psychiatric disorder was first 
diagnosed in May 1992.  As such, service connection for a 
psychiatric disorder (other than PTSD) is not warranted.  38 
C.F.R. § 3.303.  

The Board has considered the testimony that the appellant has 
continually suffered from symptoms of a psychiatric disorder 
since his active duty for training.  Although the appellant's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant lacks the medical expertise to offer an opinion 
as to the causation of any current disability.  Id.  In the 
absence of competent, credible evidence of causation, a well-
grounded claim of  service connection for a psychiatric 
disorder (other than PTSD) has not been presented.  
Similarly, the Board has considered the statements and 
testimony of the appellant's wife, mother, and his friends, 
which assert, in essence, that the appellant has exhibited 
signs of a psychiatric disability since service.  The 
statements and testimony, however, do not provide a basis for 
relating a psychiatric disorder to service nor are these 
individuals competent to make that medical connection.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) is denied as not well-grounded.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

